ATTORNEY            GENERAL OF TEXAS
                                             GREG        ABBOTT




                                               February 24,2004



The Honorable Marsha Monroe                               Opinion No. GA-01 56
Terre11 County Attorney
Terre11 County Courthouse                                 Re: Whether Terre11 County may expend venue-
105 East Hackberry                                        project sales and use taxes collected under chapter
Sanderson, Texas 79848                                    334 of the Local Government Code for certain
                                                          improvements      (RQ-0 103-GA)


Dear Ms. Monroe:

         You ask about Terre11 County’s authority to expend venue-project sales and use taxes
collected under chapter 334 of the Local Government Code for improvements described in an
expenditure plan, which you have included with your request.’

I.      Backmound

         Chapter 334 of the Local Government Code authorizes cities and counties to impose sales
and use taxes to finance venue projects,2 which it specifically limits to certain kinds of facilities,
improvements, and infrastructure.         See TEX. LOC. GOV’T CODE ANN. 9 334.001(2)-(5) (Vernon
Supp. 2004). A county or municipality may by resolution “provide for the planning, acquisition,
establishment, development, construction, or renovation of a venue project” if, among other things,
the resolution is approved “by a majority of the qualified voters of the municipality or county voting
at an election called . . . for that purpose.” Id. 8 334.021(a)(3) (Vernon 1999); see also id. 8 334.024
(Vernon Supp. 2004) (election requirements). “The resolution must designate each venue project,”
id. 8 334.02 1(b) (V emon 1999), as must the order calling the election, see id. 8 334.024(b) (Vernon
Supp. 2004). The proposition on the ballot at the election must describe the venue project and
specify the type of tax and maximum tax rate. See id. $334.024(c). Proceeds of any tax approved
by the voters and imposed by a municipality or county under chapter 334 must be deposited in a
venue-project tind and may be used for reimbursing or paying “the costs of planning, acquiring,



         ‘Letter from Honorable Marsha Monroe, Terre11 County Attorney, to Honorable Greg Abbott, Texas Attorney
General (Aug. 25, 2003) (on file with Opinion Committee) [hereinafter Request Letter]; id. (Exhibit C, Expenditure
Plan).

         2A municipality with a population of more than 1.9 million and a county with a population of more than 3.3
million may proceed under chapter 334 only if they create a sports and community venue district under chapter 335. See
TEX. Lot. GOV’T CODE AN-N. $334.002 (Vernon Supp. 2004).
The Honorable Marsha Monroe       - Page 2         (GA-0156)




establishing, developing, constructing, or renovating” an approved venue project or operating or
maintaining an approved venue project. See id. 8 334.042(b), (d) (Vernon 1999).

         You inform us that on September 11,2000, the Terre11 County Commissioners Court adopted
a resolution “calling for a county election for the purpose of imposing a sales and use tax in the
amount of one-half of one cent for the purpose of financing venue projects and related
infrastructure.” Request Letter, supra note 1, at 1. In November 2000, the Terre11 County voters
approved a proposition authorizing the county to impose a sales and use tax to fund a specifically
described venue project. See id. at 2. Since the tax’s effective date, the county has collected
approximately $284,000, which it has deposited in a venue-project fund. See id.

         The commissioners court resolution calling for the election on the tax describes a “parks and
recreation system venue project” that would provide for improvements at existing parks and would
also include acquisition of land and improvements at the three specific “public-use” sites. See id.
(Exhibit A, Resolution). The proposition approved by the voters authorized the county to “provide
for improvements      to all existing parks and for acquisition and development           of land and
improvements for additional public use” at the three specific sites. See id. (Exhibit B, Proposition).
With your request, you attach as an exhibit a document entitled “Terre11 County Venue Funds
Expenditure Plan” and a map of a proposed project. See id. (Exhibits C-D, Expenditure Plan &
Map). The county now proposes to expend the chapter 334 tax proceeds on a venue project that
consists of a convention and visitors center, two annexes to the center, and related infrastructure.
See id.

II.    Analysis

       You ask about Terre11 County’s authority to expend chapter 334 tax proceeds             on the
improvements outlined in the Expenditure Plan. In particular, you ask:

                       1. Is the expenditure of funds on the venue project described
               in Exhibit C authorized by the proposition approved by the voters of
               Terre11 County on November 7,2000?

                       2. Is the expenditure of funds on the venue project described
               in Exhibit C authorized by the applicable provisions of Chapter 334
               of the Texas Local Government Code?

Request Letter, supra note 1, at 2-3. Because chapter 334 of the Local Government Code is integral
to answering your question about the ballot proposition, we address your second question first.
The Honorable Marsha Monroe              - Page 3           (GA-01 56)




       A.     Whether the Expenditure               Plan is Authorized      by Chapter 334

               1.          Statutory Definitions       of     “Venue     Project, ” “Venue, ” and   ‘Related
                           Infrastructure ”

                       Sales and use taxes deposited in a venue-project fund may be expended only
on voter-approved venue projects. See TEX. LOC. GOV’T CODE ANN. 9 334.042 (Vernon 1999).
Under chapter 334, the term “venue project” means a “venue and related infrastructure that is
planned, acquired, established, developed, constructed, or renovated under this chapter.” Id. 9
334.001(5) (V emon Supp. 2004). Section 334.001(4) specifically defines the term “venue” to mean

                           (A)   an arena, coliseum,        stadium,   or other type of area or
               facility:

                                   (i) that is used or is planned for use for one or
                           more professional        or amateur      sports events,
                           community events, or other sports events, including
                           rodeos, livestock shows, agricultural expositions,
                           promotional events, and other civic or charitable
                           events; and

                                    (ii) for which a fee for admission to the events
                           is charged or is planned to be charged;

                       (B) a convention centerfacility or related improvement such
               as a convention ten ter, civic ten ter, civic ten ter building, civic ten ter
               hotel, auditorium, theater, opera house, inusic hall, exhibition hall,
               rehearsal hall, park, zoological park, museum, aquarium, or plaza
               located in the vicinity of a convention center or facility owned by a
               municipality or a county;

                           (C) a tourist development        area along an inland waterway;

                      (D) a municipal parks and recreation system, or
              improvements or additions to a parks and recreation system, or an
              area or facility that is part of a municipal parks and recreation
              system;

                        (E) a project authorized by Section 4A or 4B, Development
               Corporation Act of 1979 (Article 5 190.6, Vernon’s Texas Civil
               Statutes), as that Act existed on September 1, 1997; and

                           (F) a watershed      protection and preservation    project;       a
              recharge,       recharge    area, or recharge feature protection project;       a
The Honorable Marsha Monroe            - Page 4          (GA-0156)




                conservation   easement; or an open-space              preservation    program
                intended to protect water.

Id. 8 334.001(4) (em ph asis added). Given the nature of the projects Terre11 County has proposed,
subsections (4)(B) and (4)(D) are most relevant to your query. See id. Clearly, subsections (4)(A),
W(C)9 and (4)(F) clo not apply. Section 334.001(4)(E), amended in 2001 after the adoption of the
sales and use tax in your county, does not apply to projects approved before its effective date.3
However, as we will discuss at greater length below, in 2000 when the voters approved the Terre11
County proposition, section 334.001(4)(E) included within the definition of “venue” “any other
economic development project authorized by other law.” Act of May 22,1997,75th Leg., R.S., ch.
55 1, 8 1, 1997 Tex. Gen. Laws 1929, 1930 (enacting section 334.001(4)(D)), amended by Act of
May 19,1999,76th Leg., R.S., ch. 784,s 1,1999 Tex. Gen. Laws 3408,3409 (renumbering section
334.001(4)(D) as 334,001(4)(E)).

         In addition to a venue, a venue project may include related infrastructure. See TEX. LOC.
GOV’T    CODE ANN. 9 334.001(5) (Vernon Supp. 2004).          Section 334.001(3) defines “related
infiastmcture” to include

                 any store, restaurant, on-site hotel, concession, automobile parking
                 facility, area transportation    facility, road, street, water or sewer
                 facility, park, or other on-site or off-site improvement that relates to
                 and enhances the use, value, or appeal of a venue, including areas
                 adj acent to the venue, and any other expenditure reasonably necessary
                 to construct, improve, renovate, or expand a venue, including an
                 expenditure for environmental remediation.

Id. 8 334.001(3) (emphasis added). Related infrastructure             must relate to and enhance a venue or
areas adjacent to the venue. See id.

                 2.       Venue Project Based on a ‘Park Venue”

                       Taken together, these definitions provide that a “venue project” consists of
a venue under section 334.001(4) and any related infrastructure, as defined above. See id. 0
334.001(3)-(5). F rom the resolution and the proposition you have provided, it appears that Terre11
County originally proposed to undertake a venue project that would include improving existing
county parks and adding new park-like “public-use” areas. See Request Letter, supra note 1
(Exhibits A-B, Resolution & Proposition).    However, section 334.001(4)(D) includes within the
definition of “venue” a municipal park system as opposed to a county park system. See TEX. LOC.
GOV’T CODE ANN. 0 334.001(4)(D) (V emon Supp. 2004). Thus, the ballot proposition does not
propose a “venue” under section 334.001(4)(D).




        3See Act of May 24,2001,77th    Leg., R.S., ch. 1044, $0 1, 10(b), 2001 Tex. Gen. Laws 2310,2311,2313.
The Honorable Marsha Monroe       - Page 5         (GA-0156)




               3.      Venue Project Based on a Tonvention-Center         Venue”

                         Given the difficulty in construing chapter 334 to authorize a venue project
centered on a county-park venue, it appears that the county has drafted the Expenditure Plan to bring
the proposed improvements under section 334.001(4)(B), which provides for convention-center
venues. See Request Letter, supra note 1 (Exhibit C, Expenditure Plan). Section 334.001(4)(B)
provides that the term “venue” includes “a convention center facility or related improvement . . .
located in the vicinity of a convention center or facility.” TEX. LOC. GOV’T CODE ANN. 8
334.001(4)(B) (V emon Supp. 2004). According to its plain language, a section 334.001(4)(B)
“improvement” must be related to a convention center facility and must be located near a convention
center or facility. Thus, an improvement must be developed and constructed either (i) in conjunction
with a new convention center, or (ii) for an existing convention center.

         Chapter 334 does not define the term “convention center facility,” but the term is defined in
two provisions authorizing cities and counties to collect and expend hotel occupancy taxes. See TEX.
GOV’T CODE ANN. 5 3 11 .Ol l(b) (Vernon 1998) (words and phrases that have acquired a technical
or particular meaning, whether by legislative definition or otherwise, must be construed accordingly).
In chapter 35 1 of the Tax Code, the terms “convention center facilities” and “convention center
complex” are defined in pertinent part as “facilities that are primarily used to host conventions and
meetings. The term means civic centers, civic center buildings, auditoriums, exhibition halls, and
coliseums that are owned by the municipality or other governmental entity or that are managed in
whole or part by the municipality.” TEX. TAX CODE ANN. 8 351.001(l) (Vernon 2002). Similarly,
in chapter 352 of the Tax Code, those terms are defined to mean “civic centers, civic center
buildings, auditoriums, exhibition halls, and coliseums that are owned by the county or that are
managed in whole or part by the county.” Id. 8 352.001(2).

         The Expenditure Plan proposes a new convention and visitors center, two annexes to the
center, and related infrastructure. See Request Letter, supra note 1 (Exhibit C, Expenditure Plan).
These improvements constitute a “venue project” as defined by section 334.001(3), (4)(B), and (5)
if(i) the county intends to develop and construct a convention center facility and to undertake the
other improvements and infrastructure described in the Plan in conjunction with the development
and construction of the convention center facility, and (ii) the other improvements are related
improvements located in the convention center facility’s vicinity or infrastructure that relates to and
enhances the convention center facility. See TEX. LOC. GOV’T CODE ANN. 8 334.001(3), (4)(B)
(Vernon Supp. 2004).

        The Expenditure Plan does not provide sufficient information for this office to determine as
a matter of law whether the Plan meets these two requirements.       First, it is not clear from the
Expenditure Plan that the proposed convention and visitors center would be a facility, such as a civic
center, civic center building, auditorium, exhibition hall, or coliseum, primarily used to host
conventions and meetings. See id. 9 334.001(4)(B); see also TEX. TAX CODE ANN. @351.001(2),
352.001(2) (Vernon 2002). In addition, the map attached to the Plan indicates that the specific site
for the proposed convention center will depend upon land acquisition costs and other factors. See
Request Letter, supra note 1 (Exhibit D, Map). Thus, it is not certain that the county actually has
The Honorable Marsha Monroe            - Page 6           (GA-01 56)




firm plans to develop and construct a convention center facility in conjunction with the other
improvements and infrastructure. If the county does not plan to develop a convention center facility,
the Expenditure Plan improvements do not constitute a “venue project” within section 334.001(3),
(4)(B), or (5). Moreover, the county proposes to develop or improve two convention-center
“annexes,” but it is not clear from the Expenditure Plan whether the annexes would relate to the
convention center and would be located in its vicinity, see TEX. LOC. GOV’T CODE ANN. 0
334.001(4)(B) (Vernon Supp. 2004)’ or would be infrastructure that “relates to and enhances the use,
value, or appeal of’ the convention center, id. $334.001(3). This determination will depend in part
upon the convention and visitor center’s ultimate location. This office cannot make the fact findings
necessary to determine that the Expenditure Plan complies with the statutory requirements. See Tex.
Att’y Gen. Op. Nos GA-0106 (2002) at 7, JC-0328 (2000) at 4. However, the information you have
presented strongly suggests that Terre11 County has not proposed a venue project under section
334.001(4)(B).

                  4.       Venue Project Based on an “Economic Development                 Project Venue ”

                       Finally, the commissioners    court may consider whether the proposed
improvements constitute a venue under former section 334.001(4)(E).        At the time the voters
approved the project, former section 334.001(4)(E) included within the definition of “venue” “any
other economic development project authorized by other law.” Act of May 22’1997’75th Leg., R.S.,
ch. 55 1’8 1, 1997 Tex. Gen. Laws 1929, 1930 (enacting section 334.001(4)(D)) (emphasis added),
amended by Act of May 19,1999,76th      Leg., R.S., ch. 784’8 1,1999 Tex. Gen. Laws 3408’3409
(renumbering section 334.001(4)(D) as 334.001 (4)(E)).4

         Former section 334.001(4)(E) incorporated into the definition of “venue” statutes specifically
authorizing economic development projects, see id. ; it did not incorporate statutes authorizing
traditional governmental     infrastructure.   Thus, in order to proceed under forrner section
334.001(4)(E), the Terre11 County Commissioners Court would need to (i) identify a law in effect
at the time the voters approved the proposition that authorized an economic development project,
and (ii) determine that the venue outlined in the ballot proposition constitutes an economic
development project under that law. For example, in 2000, section 4B(a)(2)(B), article 5 190.6 of
the Revised Civil Statutes authorized funding for projects to “promote or develop new or expanded
business enterprises.“5 In order to proceed under former section 334.001(4)(E) as it incorporated that
provision, the cornmissioners court would have to specifically find that the venue will promote or




         4The act that amended former section 334.001(4)(E) continued prior law in effect for purposes of projects
approved before its effective date. See Act of May 24,2001,77th Leg., R.S., ch. 1044, 6 10(b), 2001 Tex. Gen. Laws
2310,2311,2313.

         ‘TEx. REV. Crv. STAT. ANN. art. 5 190.6, 0 4B(a)(2)(B), as enacted by Act of Mar. 2 1, 1991,72d Leg., R-S.,
ch. 11,s 2,199l Tex. Gen. Laws 37, amended by Act of May 22,1993,73d        Leg., R.S., ch. 1022, $j 3,1993 Tex. Gen.
Laws 4424,4426, amended by Act of May 29,1997,75th Leg., R.S., ch. 1237,s 1,1997 Tex. Gen. Laws 47 10, amended
by Act of May 25,1999,76th   Leg., R.S., ch. 865, $4,1999 Tex. Gen. Laws 3546,3548.
The Honorable Marsha Monroe              - Page 7             (GA-01 56)




develop new or expanded business enterprises!         C$ Tex. Att’y Gen. Op. No. JC-0494 (2002)
(concluding that sales taxes collected under section 4B of the Development Corporation Act of 1979
pursuant to an election proposition that limited tax use to business development purposes could not
be used to construct a youth league football field at the city park that would not promote business
development).   We do not further consider whether the proposed project could be a venue project
within the meaning of former section 334.001(4)(E), and are not aware of any facts to support such
a finding, but we suggest that the commissioners court examine the applicability of this provision.

         B.        Whether the Expenditure            Plan is Authorized         by the Election Proposition

               You also ask whether the venue project described in the Expenditure Plan is
authorized by the proposition approved by the voters. See Request Letter, supra note 1, at 2.

                   1.       Legal Standard

                        Chapter 334 expressly requires that a resolution and ballot language proposing
a venue project describe a specific venue project and provides that sales and use taxes deposited in
a venue-project fund may be expended only for voter-approved venue projects. See TEX. LOC.
GOV’T CODE ANN. §§ 334.023, .024, .042 (Vernon 1999 & Supp. 2004). Consistently with those
requirements, the Terre11 County Commissioners Court proposed and the Terre11 County voters
approved ballot language outlining a specific venue project. See Request Letter, supra note 1
(Exhibits A-B, Resolution & Proposition).        Texas courts have held that the express terms of
resolutions and orders calling a tax or bond election, at which voters are asked to approve financial
undertakings of a governmental body relating to the purposes for which funds shall be used, become
a contract with the voters who are entitled to receive substantially all of the benefits and security of
that contract. See, e.g., San Saba County v. McGraw, 108 S.W.2d 200 (Tex. 1937); Fletcher v.
Howard, 39 S.W.2d 32 (Tex. 193 1) (bond proceeds may not be diverted from highway described in
county order as it existed on date of election); Black v. Strength, 246 S.W. 79 (Tex. 1922) (bond
proceeds may not be diverted from improvements designated in order adopted subsequent to election
order but prior to election); Moore v. Coffman, 200 S.W. 374 (Tex. 1918) (bond-financed bridge
must be constructed at location designated in election order); Tex. Att’y Gen. Op. Nos. GA-0049
(2003) at 3, JC-0400 (2001) at 4-5.7

        When election orders are not specific as to the projects for which taxes or bond proceeds will
be used, the governing body has some discretion to make decisions about how funds will be spent.
See Barrington v. Cokinos, 338 S.W.2d 133, 143 (Tex. 1960) (holding that voters’ approval of



         %ee id.

          ‘In addition, representations of the governing body outside of its formal election orders or resolutions r-nay also
give rise to a contract with the voters regarding the use of funds. See Inverness Forest Improvement Dist. v. Hardy St.
Investors, 541 S.W.2d 454, 460 (Tex. Civ. App.-Houston          [lst Dist.] 1976, writ ref d n.r.e.) (letter reflecting water
district improvements had effect of pledging to voters that those improvements would be made with bond proceeds).
But see Taxpayers for Sensible Priorities v. City of Dallas, 79 S.W.3d 670, 676 (Tex. App.-Dallas 2002, pet. denied)
(extraneous documents are not part of the contract with voters).
The Honorable Marsha Monroe        - Page 8         (GA-01 56)




generally worded bond proposition to pay costs to eliminate railroad grade crossings gave city
governing body discretion to use bond proceeds to acquire a right of way for the railroad); Fletcher
v. Ely, 53 S.W.2d 817,818 (Tex. Civ. App.-Amarillo       1932, writ ref d) (“in the absence of a definite
identification of the specific road to be paved, a discretion exists in the commissioners’ court as to
which of two or more routes may be followed between control points named in the pre-election
orders”). On the other hand, when the voters approve a specific project, “the proceeds of the bond
issue are ‘earmarked’ with the character of a trust fund which may not be diverted to another purpose
or project.” Ely, 53 S.W.2d at 818 (citing Black v. Strength, 246 S.W. 79 (Tex. 1922)).

         Courts construe election propositions like other instruments - “the intent of the parties . . .
is the dominant ruling factor and . . . they should always be construed in the light of the
circumstances surrounding the parties at the time of their making.” Id. at 8 18. “The law does not
require a literal performance, but there must be left to the parties substantially the benefits expected.
If the changes have not materially detracted from these benefits, there has been a substantial
compliance.” Id. at 821; see also TRayer v. Greer, 229 S.W.2d 833,835 (Tex. Civ. App.-Amarillo
1950, writ ref d n.r.e.) (“the order calling the bond election must be substantially complied with so
that those who voted for the bonds would receive the benefits they had the right to expect”).

                2.      Applying the Legal Standard to the Facts

                        The Terre11 County voters approved the following proposition:

                Authorizing Terre11 County, Texas to provide for improvements to all
                existing parks and for acquisition and development of land and
                improvements for additional public use and other improvements that
                relate to and enhance the use, value, or appeal of the public use sites
                designated as the East Gate Entrance Park, located on Highway 90 on
                the east side of Sanderson, adjacent to the Budget Inn, the Old Town
                Plaza, located near the Union Pacific Depot and Bunkhouse on
                Downie Street; and the Jav[e]lina Hill Scenic Overlook located at the
                northwest comer of the intersection off Wilson Street and U.S.
                Highway 90; and to impose a sales and use tax at the rate of one-half
                (?4) cent for the purpose of financing the venue project described
                herein.

Request Letter, supra note 1 (Exhibit B, Proposition).         In addition, the commissioners     court
resolution ordering the election lists specific improvements at each location. In particular, it lists
a covered pavilion and restrooms in connection with general park improvements; parking and “road,
street, water, or sewer facilities” at East Gate Entrance Park; a public plaza and visitor center at the
Old Town Plaza; and nature trails at Javelina Hill Scenic Overlook. See id. (Exhibit A, Resolution).

       Given    the election’s specificity, venue-project   funds may be expended only for the
improvements    described in the proposition and resolution; the election’s terms must be construed
The Honorable Marsha Monroe             - Page 9            (GA-0156)




in light of the voters’ intent. Ely, 53 S.W.2d at 818.                    Moreover,     the voters are entitled       to
“substantially the benefits expected.” Id. at 820.

         Reflecting the shift in reliance from section 334.001(4)(D) to section 334.001(4)(B), the
Expenditure Plan transforms a project based on a county-park venue into a project based on a
convention-center    venue. See Request Letter, supra note 1 (Exhibit C, Expenditure Plan). The
proposed work, however, appears to include much of the work described in the commissioners court
resolution and ballot proposition. The Expenditure Plan provides that the venue project consists of
a convention and visitors center at the Old Town Plaza site and two “annexes” to the center - “West
Convention and Visitors Center Annex” and “East Convention and Visitors Center Annex.” See id.
The “West Convention and Visitors Center Annex” would be located at the Javelina Hill site and
the “East Convention and Visitors Center Annex” would be located across the street from
Bicentennial Park, an existing county park. See id. (Exhibit D, Map). The related infrastructure
would include gardens and an outdoor museum adjacent to the convention and visitors center; a
nature tourism trail and visitor’s exercise trail and picnic area adjacent to the “West Convention and
Visitors Center Annex;” and a pavilion, water playscape, and swimming pool renovations and
improvements adjacent to the “East Convention and Visitors Center Annex.” See id. (Exhibit C,
Expenditure Plan).

         Although much of this work appears to be contemplated by the ballot proposition and
commissioners court resolution,* several specific projects listed in the Expenditure Plan were not
specifically outlined in the election orders,’ and the Expenditure Plan appears to omit certain
improvements approved by the voters.” More importantly, whereas the ballot proposition focuses
on improvements to existing parks and the development of new public-use sites, the Expenditure
Plan centers on a convention and visitors center at the Old Town Plaza site and related




         ‘Compare Exhibits A-B, with Exhibits C-D, Request Letter, supra note 1.

         ‘In contrast to the Expenditure Plan, the election orders do not specifically mention a water playscape, gardens
and outdoor museum, exercise trail, or picnic area. Compare Exhibits A-B, with Exhibits C-D, Request Letter, supra
note 1. It is not clear whether these improvements could be included within more general items in the election orders.

           ‘Tor example, the proposition provides “for improvements to all existing parks.” Request Letter, supra note
1 (Exhibit B, Proposition). We understand that Terre11 County has two existing parks, Bicentennial Park and Memorial
Park. See Terre11 County Parks, avaiZabZe at http://www.sandersontx.org/parks.html.      The Expenditure Plan appears to
provide for improvements at Bicentennial Park but not Memorial Park, which is not mentioned in the Plan. See Request
Letter, supra note 1 (Exhibits C-D, Expenditure Plan & Map). Furthermore, the proposition provides for public-use sites
at three areas: “the East Gate Entrance Park, located on Highway 90 on the east side of Sanderson, adjacent to the Budget
Inn”; “the Old Town Plaza, located near the Union Pacific Depot and Bunkhouse on Downie Street”; and “the Jav[e]lina
Hill Scenic Overlook located at the northwest comer of the intersection off Wilson Street and U.S. Highway 90.” Id.
(Exhibit B, Proposition).   The Expenditure Plan provides for the development of a convention center at the Old Town
Plaza site and for improvements at the “Javelina Scenic Overlook,” which it calls “the West Convention Center Annex.”
Id. (Exhibits C-D, Expenditure Plan & Map). But the Expenditure Plan does not appear to provide for improvements
at the “the East Gate Entrance Park,” which is specifically listed in the proposition and described in the resolution.
Compare Exhibits A-B, with Exhibits C-D, Request Letter, supra note 1.
The Honorable Marsha Monroe          - Page 10          (GA-01 56)




improvements.”     The election orders do      not expressly include a convention and visitors center;
rather, the commissioners court resolution     describes a “visitor center” at the Old Town Plaza, which
is listed in the ballot proposition as one     of three public-use sites to be developed.‘2 Thus, the
expenditure plan has a different emphasis       from the election order.

III.    Mav Terre11 CounW Spend Taxes Collected under Local Government                          Code
        Chapter 334 for Improvements Described in its Expenditure Plan

        A.      Standard of Review Applicable to the Commissioner                   Court’s Decisions

                 The commissioners court is the county’s principal governing body. See TEX. CONST.
art. V, 8 18; Comm’rs Court of Titus County v. Agan, 940 S.W.2d 77,80 (Tex. 1997). Pursuant to
article V, section 18 of the Texas Constitution, the “District Court shall have appellate jurisdiction
and general supervisory control over the County Commissioners Court, with such exceptions and
under such regulations as may be prescribed by law.” TEX. CONST. art. V, 8 18. See TEX. GOV’T
CODEANN. 8 24.020 (Vernon 1988) (tracking language of Texas Constitution, article V, section 18);
Agan, 940 S.W.2d at 80. A party may invoke the district court’s constitutional supervisory control
over a commissioners court judgment only when the court acts beyond its jurisdiction or clearly
abuses its discretion. See Agan, 940 S.W.2d at 80 (commissioners court had discretion to allocate
among county officers responsibilities not statutorily assigned to a specific officer); Ector County
v. Stringer, 843 S.W.2d 477, 479 (Tex. 1992) (district court lacks jurisdiction to set constable’s
salary). Discretionary matters are for the commissioners court to resolve in the first instance, subject
to judicial review. See Agan, 940 S.W.2d at 80. “If the Commissioners            Court acts illegally,
unreasonably, or arbitrarily, a district court may so adjudge.” Id.; see also Lewis v. City of Fort
 Worth, 89 S.W.2d 975,978 (Tex. 1936) (city officers’ discretion to spend bond proceeds is limited
by rule that bonds voted by the people must be expended for purposes for which they were voted.)
Thus, where a statute vested particular duties in the county treasurer, the Agan court held that the
commissioners court could not reassign them to the county auditor. See Agan, 940 S.W.2d at 82.

        B.      Application     of Review Standard to Terre11 County

                 We have addressed the legal questions raised by your request but we cannot resolve
the related fact questions in the opinion process. See, e.g., Tex. Att’y Gen. Op. Nos. GA-0106
(2002) at 7, JC-0328 (2000) at 4. The Terre11 County Commissioners              Court must make these
determinations in the first instance, subject to judicial review for abuse of discretion. See generaZZy
Agan, 940 S.W.2d at 80. We note, however, that the specific differences between the improvements
outlined in the election orders and the Plan, coupled with the shift in focus from a county-park venue
project to a convention-center    venue project, provide evidence that the Expenditure Plan is not
consistent with either the voter’s intent or the description of a venue project as a convention center
facility under section 334.001(4)(B).      Although this office cannot assess the ultimate factual



        ‘I Compare Exhibits A-B, with Exhibits C-D, Request Letter, supra note 1.

        12Compare Exhibits A-B, with Exhibits C-D, Request Letter, supra note 1.
The Honorable Marsha Monroe        - Page   11      (GA-01 56)




significance of these differences, the information you have presented strongly suggests that Terre11
County’s proposed expenditures will not comply with the applicable legal requirements for the
expenditure of venue-project funds.

        c.      How Terre11 County May Lawfully Expend the Chapter 334 Tax Proceeds

                In the event this office “opine[s] that the expenditure of the venue funds on the venue
project described in Exhibit C is not authorized by the voters or Texas law,” you also ask us to
address “(a) how the venue funds can lawfully be expended, or (b) how [] Terre11 County should
otherwise dispose of the venue funds.” Request Letter, supra note 1, at 3 (Question 3). We have
suggested that the commissioners court consider whether the proposed project could be a venue
project within the meaning of former section 334.001(4)(E). Because the commissioners court has
not addressed the relevance of this provision, it is unnecessary to consider the alternative disposition
of these tax funds at this time.
The Honorable Marsha Monroe        - Page 12       (GA-0156)




                                       SUMMARY

                        The terms of the election pursuant to which the Terre11 County
               voters approved the venue-project         tax for park improvements
               constitute a contract with the voters, and Terre11 County is authorized
               to use venue-project funds for improvements outlined in the current
               Expenditure Plan only if the improvements are consistent with the
               election orders.

                        Improvements proposed by Terre11 County constitute a “venue
               project,” as defined by Local Government Code section 334.001(3),
               (4)(B), and (5), only if Terre11 County intends to develop and
               construct a convention center facility and to undertake other
               improvements and infrastructure in conjunction with the development
               and construction of the convention center facility, and if the other
               improvements are related improvements located in the convention
               center facility’s vicinity or infrastructure that relate to and enhance
               the convention center facility.




                                                          eneral of Texas


BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee